Pee Cueiam.
Josephine Milliken was about to become a passenger for hire in a cab of the defendant, and as she was entering the vehicle, the driver suddenly and forcibly closed the door and her foot was caught and she was thrown forward to the floor of the car and injured.
At the trial negligence and liability of the defendant were admitted. The plaintiff Josephine Milliken has a verdict for $2,000 and her husband, the other plaintiff, has a verdict for $100.
These verdicts we are asked to set aside upon the single ground that they are excessive.
An examination and consideration of the proofs does not bring us to this conclusion.
The rule will therefore be discharged, with costs.